PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/584,555
Filing Date: 2 May 2017
Appellant(s): Bucciarelli-Tieger et al.



__________________
MusicPlay Analytics, LLC
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 3, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/2/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US 20080183580) in view of Kwan (US 20150310876).
With respect to claims 1 and 6, Horne teaches:
locating computing devices in one or more commercial venues where live or pre-recorded music is performed, each computing device capturing and storing live and pre-recorded performances occurring in the venue using at least one audio input configured for professional audio performances, each computing device storing the performances within the associated venue as a content data record with associated identifiers for date, time, and venue location (paragraph 0040 live performance at a venue/site, storing the performance via audio/visual files, paragraph 0046 figure 2 live performance is recorded at the venue/site via computing device with 
transmitting content data records from each venue computing device to a server (paragraph 0040 files transmitted from venue/site to a central facility/server, paragraph 0007 files stored in a central facility before being sent to other venues); 
encrypting the content data records from each venue to verify the authenticity of the content data transmitted from each venue to the server (paragraphs 0011, 0037 files from live performance are encoded, paragraph 0065 files of live performance are encrypted); 
archiving the content data records transmitted from the one or more venues to the server (paragraph 0007 files stored in an archive, paragraph 0063 performances recorded are archived or stored in a central facility); 
opening, reviewing, and separating the archived content data records into distinct files, each file comprising an individual audio and/or video work performed in the venue (paragraph 0063 files opened for use in future broadcasts, paragraph 0007 archived files can be opened and distributed as files to other venues); and 
using an interface associated with the server to access the archived content data records for identifying individual performance works by venue for attribution of performance rights (paragraph 0023 using an interface to access stored files of live performance, paragraph 0062 accessing stored data to distribute from live venue to other venues, paragraph 0063 archived files accessed with an interface for future broadcasts, paragraph 0064 additional information on using files and preserving intellectual property rights).
Horne does not teach comparing audio in said content data records to a library of audio material subject to copyright protection.  Kwan teaches this in recording audio from sound data 
With respect to claim 1, Horne teaches one or more computing devices (paragraph 0046 figure 2 workstations with cameras, microphones etc at venues for live recording), a communication network (paragraph 0040 figure 1 communication network), encryption keys (paragraph 0065 files encrypted for transmission), database (paragraph 0007 storing files on a storage medium, figure 1 archive/storage), and an interface (figure 3 communications interface, paragraphs 0023, 0062 interfaces for accessing data in files).
With respect to claim 2, Horne teaches wherein the interface provides for identifying individual performance works by venue from the archived content data records for attribution of performance rights needed by a particular venue (paragraph 0062 files identified by venue when sent to other venues).
With respect to claim 3, Horne teaches wherein the server collects audience data from individual venues, the data including patron demographics and audience size, and the server evaluates the audience data and content data records from individual venues to suggest content for performance within a venue (paragraph 0021 generating a record of activity at venue during the live performance including audience size, paragraph 0055 additional information on digitized record of activity, includes performance instructions for other venues, visual images of patrons/participants in the audience that are used for determining the audience size).

With respect to claim 5, Horne teaches wherein the suggested content for a venue includes marketing content to be broadcast within the venue (paragraphs 0012, 0068 promotional materials for performance).

(2) Response to Argument
Examiner rejected claims 1-6 under 35 U.S.C. 103 as being unpatentable over Horne (US 20080183580) in view of Kwan (US 20150310876).  Appellant argues that the combination of Horne and Kwan is improper based on Appellant’s opinion of Horne’s and Kwan’s respective functions.  On pages 3-4 of his Brief Appellant refers to Horne’s abstract to describe Horne and focuses on its functions of capturing and transmitting a digitized record of an artist’s performance to one or more remote venues as well as downloading said record to a third party that manages intellectual property rights for the artist.  Appellant uses this interpretation of Horne, to assert, on pages 6-7 of his Brief, that Horne thus has no need for the copyright protection functions in Kwan and that a combination with Kwan would be unobvious.  Examiner respectfully disagrees with Appellant’s description of Horne and notes that Horne paragraph 0008 also describes an agent representing the artist manages the distribution and resale of the recording of the artist’s performance.  Examiner further notes Horne discusses these recordings as being recordings of performances of various works by the artist (examples in paragraphs 0005, 0008, 0009, 0041, 0053, 0056, 0066) but does not discuss the recordings as being recordings of original works written by the artist.  Thus, an analysis and evaluation of copyright 
On page 4 Appellant asserts that “Examiner cites paragraphs of Horne that describe the transmission of playable content to venues for playback, and the transmission of activity records from the venue for the purposes of estimating crowd sizes.”  Appellant does not cite paragraphs from Horne that allegedly teach these functions but Horne teaches transmitting a recording of a perform to and from a venue in paragraph 0040 (teaching subject matter in claim 1) and Horne describes transmission of Horne discusses estimating crowd sizes in paragraphs 0021 and 0055 (teaching subject matter in claim 3).  Also, on page 4 Appellant asserts the purpose of the claimed invention is to “to aid in the collection of royalties for copyright-protected content of the kind that is routinely delivered at various venues without any centralized management or identification of that content.”  Examiner notes, however, that the first limitation of claim 1 recites “capturing and storing content in each venue” and “storing the performances as a content data record” and then the second limitation recites “transmitting content data records from each venue computing device to a server,” which is centralized management/identification of the content.  Claim 1 fourth limitation also recites “a database associated with the server for archiving content data records transmitted from one or more venues,” which is also centralized management of said content.  Horne also teaches recording live performances at venues (paragraph 0040) and transmitting said recordings to a server (paragraph 0040) and archiving said recordings (paragraph 0063) as described in the final rejection above.
On page 6 of his Brief Appellant again asserts Examiner fails to explain why Kwan would be employed in the Horne system.  Appellant cites Examiner’s words in the final action as 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/14/22

Conferees:
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                                        
/RYAN M STIGLIC/Primary Examiner 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.